907 F.2d 215
UNITED STATES of America, Appellee,v.Jose TORMOS-VEGA, Defendant, Appellant.
No. 88-2235.
United States Court of Appeals,First Circuit.
June 28, 1990.

Before BREYER, Chief Judge, CAMPBELL and SELYA, Circuit Judges.ORDER OF COURT


1
Upon consideration of defendant's motion for stay pending appeal and in view of this court's granting of an en banc hearing in United States v. Martinez-Torres, No. 87-2006, a case in which, as here, a magistrate had presided over jury selection, and of the closeness of that issue, we are satisfied that the instant appeal "is not for the purpose of delay and raises a substantial question of law or fact likely to result in reversal or an order for a new trial."    18 U.S.C. Sec. 3143.


2
We, therefore, direct the district court forthwith to determine whether defendant has demonstrated by clear and convincing evidence that he is not likely to flee and does not pose a danger to the safety of any other person or the community.  If the district court so finds, it should order the release of defendant pending appeal in accordance with 18 U.S.C. Sec. 3142(b) or (c), as provided in 18 U.S.C. Sec. 3143(b).